Third District Court of Appeal
                                   State of Florida

                           Opinion filed August 9, 2017.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                No. 3D16-1847
      Lower Tribunal Nos. 93-18108D, 93-18139B, 93-18141B, & 93-27560
                              ________________


                            John Ceasar Hazelton,
                                      Petitioner,

                                          vs.

                             The State of Florida,
                                     Respondent.


      A Case of Original Jurisdiction – Habeas Corpus.

      Harold Long, Jr., for petitioner.

     Pamela Jo Bondi, Attorney General, and Linda S. Katz, Assistant Attorney
General, for respondent.


Before ROTHENBERG, C.J., and SUAREZ and SALTER, JJ.

      PER CURIAM.

      Following review of the petition for writ of habeas corpus and the response

and reply thereto, it is ordered that said petition is hereby granted and remanded for

resentencing. See Johnson v. State, SC13-711 (Fla. April 20, 2017); Kelsey v.

State, 206 So. 3d 5 (Fla. 2016).